—In an action to recover upon a labor and material payment bond, the plaintiff appeals from "a judgment of the Supreme Court, Kings County (Golden, J.), entered August 20, 1997, *530which, upon a jury verdict, is in favor of the defendant and against it dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs claim that it was deprived of a fair trial is without merit. “ ‘A Trial Judge may “assume an active role in the examination of witnesses where proper or necessary * * * to facilitate or expedite the orderly progress of the trial” ’ ” (Givens v Sinert, 243 AD2d 443). Nor did the court improvidently exercise its discretion in excluding certain evidence on the ground that it was irrelevant, collateral, or otherwise incompetent (see, Coopersmith v Gold, 89 NY2d 957, 959; Feldsberg v Nitschke, 49 NY2d 636, 643; see also, Prince, Richardson on Evidence § 8-305 [Farrell 11th ed]).
The plaintiffs remaining contentions are either unpreserved for appellate review, without merit, or both. Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.